O’Brien, J.
(dissenting):
The action was brought to recover for personal injuries sustained by the plaintiff on the afternoon of July 1, 1898, as he was about to board the defendant’s car at Astor place, the complaint alleging that while he “had his hands upon the handrails thereof, the conductor * * * without any warning * * * violently threw the step along the side of the said car, next to the plaintiff, downward,” and “ the edge of said step violently struck the plaintiff upon the knee cap and fractured the same.” Further, the complaint ■alleges: “ That by reason of said negligence of the said defendant * * * plaintiff received the injury aforesaid of fracture of the knee cap of the right leg, which said injury disabled plaintiff from attending to his business and confined him to his house for the period of four months, to the plaintiff’s great damage of $15,000.”
The plaintiff testified that he was the sole manager and proprietor ■of tourist enterprises, and his specialty was running large excursions to the Orient and chartering steamers to Europe, his chief office being at 111 Broadway, with others at Cairo, Jerusalem, and so on ; that his home is in New Rochelle, and on .the afternoon in question he came uptown on a Broadway car, as was his custom, and got out to transfer at Astor place ; that he did not rush, but let one car go ■and waited for another, which, when it arrived, had the bar up on the south side; that the car was about half full, and people were getting in on both sides; that a man beside him stepped in from the south side and he supposed he stepped on the step, and he had never seen the bar up when the step was not down; that he supposed the step was down and took hold of the two side bars and did not look *56to see if the step was down, and as he. was just ready to get in something, hit. him on the knee, and he fell in' a dead faint.. Solomon Heller testified that he got on the north side of the car and was-seated and the car was stopped when the plaintiff got hold of the car right in front of him on the south side and attempted to get on, when 'the conductor threw down the step — the bar being already raised — and the plaintiff fell.
It further appears from the evidence that the plaintiff, although he was able to get to his home after the accident, had broken his knee pan into two fragments and the operation was necessary, and was performed of wiring the fragments together. The physician who performed the operation was asked, “ From your knowledge of the wound and the operation, will his injury be permanent or temporary ? ” and objection being made to this question as to form, and that there was no allegation of permanence in the pleadings, it was changed and the witness was asked, “What will be the probable result of this injury to the plaintiff ? ” The objection that this question was immaterial and not pleaded was overruled and exception taken, and the doctor responded : “ The loss of motion in the knee joint, with stiffness and inability to walk without - a limp, or to .use the knee in the normal way.” ' Thereafter the physician explained that the thin knee cap separates as soon as broken, on account of muscular contraction, and must be sewed so that it will unite.
In charging the jury the court said : “ It is entirely within your province to award to Mr. Clark whatever sum, in your judgment will be a fair and reasonable compensation to him for the pain and suffering which he endured during his immediate illness, and for the future results to him of these occurrences,” and thereafter charged l “ Dr. Tuttle has described to you as to how the patella or knee cap was fractured, * * * and that in his opinion the result of this injury is a stiffening of the right leg, * * * which loss of motion will, in his opinion, be permanent.” At the conclusion of the charge the defendant’s counsel said : “ Our only exception is to that part of your Honor’s charge referring to the awarding of damages for fut/ú/re results of this accident to the' plaintiff.”
• The jury returned a verdict in favor of plaintiff for $7,000, and from the judgment so entered the defendant appeals.
*57Four questions are presented upon this appeal; whether there was evidence of the defendant’s negligence to support the jury’s finding; whether the evidence warranted the inference that the plaintiff was free from contributory negligence; whether there was error in the admission of evidence and in the charge of the court as to future results of the accident, and whether the verdict was grossly excessive.
Upon the first subject, the defendant’s negligence, the testimony is that when the car came to a stop in Astor place the bar on the south side was up and the step was not down, and that while the plaintiff was- in the act of getting in the car the conductor, without warning, threw down the step, thus inflicting the injury. The defendant points out that the two acts of raising the bar and of putting down the step could not be done simultaneously, and that if the step had been down first and the bar then raised an accident of a different kind might have happened. It is evident, however, that an accident in the latter way was less likely to occur, because the bar was more easily seen by the people approaching the car than was the step. Moreover," the evidence is that the bar was up when the car arrived, and as people had thereafter entered, as testified by the plaintiff, particularly concerning a man who stood "beside him, a considerable period elapsed before the step was thrown down. And the evidence shows that although there, were a number of people attempting to board the car on the south side, no warning whatever was given by the conductor in throwing down the step..
It is contended by the defendant that the fact that the bar was up was not submitted to the jury and, therefore, unless the evidence supports the theory that the accident occurred by the lowering of the step, the verdict cannot stand. (Craig v. Laflin & Rand Powder Co., 55 App. Div. 49; Stevenson v. Second Ave. R. R. Co., 35 id. 474.) If this contention were well founded, we think that the . evidence would support the verdict as to defendant’s negligence, since the conductor should not, when people were crowded around the car attempting to get in, deliberately lower the step without warning. But the fact that the bar was up was submitted -to the jury.- The court in the charge referred to the contention that the conductor could not act simultaneously and said “ whether it was negligent in Mr. Clark, the bar being up, to endeavor to board the car before the step was *58let down is a question for you to decide. * * * If you find that the conductor was negligent in letting down the step (under these circumstances being understood) and that Mr. Clark was free from negligence then you must consider the extent of his injuries.” And again the court said: “But if you find that there was no negligence on the part of this conductor in letting down this step as testified to,” etc. The testimony was that the conductor had let down the step when the bar was -¿<p and without giving warning, and the court clearly had this testimony in mind. There was thus presented to the jury sufficient evidence to support their finding that the defendant was negligent.
The same testimony supports the inference that the plaintiff was free from contributory negligence. The plaintiff as he approached the car, which was standing still, saw that the bar was up, and this was clearly an invitation to get aboard on that side. He testifies further that he had never known the step to be up when the bar was, and that he supposed that the stép was down ; that he saw the car half full of people and people getting aboard and that, a man beside' him stepped in the car and he thought he stepped on the step ; that he did not rush but he wanted to get on that car and he raised his hands and took hold of the bars and was about to step up. thinking the step was down, when he. was struck. Under such circumstances we think it is a fair inference that the plaintiff acted as any reasonably prudent man would have acted, and that it cannot be said, as matter of law, that he was guilty of contributory negligence.
The third question relates to the question and the testimony as to probable results of the injury. It will be noticed that the first question put as to the duration, whether “ permanent or temporary,” was not asked, the question objected to being “ what will be the jprobable result of this injury to the plaintiff ? ”
In regard to the form of the question, the use of the wordprobable ” instead of the words “ reasonable certainty ” is not erroneous and is upheld by authority. Thus, in Ney v. City of Troy (50 Hun, 604; 3 N. Y. Supp. 679) it was held that “ the testimony of .a medical expert as to the probable duration of plaintiff’s pain, who testifies that it is extremely doubtful whether plaintiff will ever recover from it,” is proper and not within the rule in Strohm v. *59N. Y., L. E. & W. R. R. Co. (96 N. Y. 306), excluding testimony when the apprehended consequences are contingent, speculative or ■merely possible; and in Filer v. New York Central R. R. Co. (49 N. Y. 42), a physician was allowed to testify as to the probability •of a recurrence of an inflammation and as to the probable effect ■on the general health of the injured person. (See, also, Lincoln v. Saratoga & Schenectady R. R. Co., 23 Wend. 425.)
The further objection that such damages were not pleaded we do not think should he sustained. Under a general allegation such damages as naturally or necessarily flow from the injury may be proved without being specially pleaded. (Ehrgott v. Mayor, 96 N. Y. 264; Ayres v. Del., L. & W. R. R. Co., 158 id. 254.)
Although the complaint contained no allegation that the injury was permanent, it did allege a “ fracture of the knee cap,” which <l disabled plaintiff from attending to his business,” and it was perfectly proper to explain what such an injury was and what were the results of it.' This could be done only by a physician with knowledge of fractures and of this injury, and the doctor testified that such probable result was loss of motion, stiffness and inability to use the knee in the normal way. He did not say that the injury was permanent, and, immediately thereafter, he further explained what happened when a knee pan was fractured. All this testimony was q>roperly given within the allegations of the complaint, and it only remains to examine the charge relating to it. The court referred to this testimony as “ future results ” instead of “ probable results; ” ■ but the intention was evidently to refer to the nature or character of the injury alleged; and later in the charge the learned trial judge stated that the doctor had, he thought, described the fracture and the operation, and said that in his opinion the loss of motion would be permanent. The court thus went a step beyond the testimony, but prefaced the statement by “ I think.” Thereafter the defendant’s counsel excepted only to that part of the charge referring to awarding damages for “ future results.” The exception thus related to the first portion of the charge and not to the latter, and there was no request to charge and there was no evidence of permanent injuries. As far as “future results” were concerned, the testimony related to probable results of unstated duration which naturally followed the fracture of the knee, and thus neither the testimony *60itself, nor the part of the charge excepted to, furnishes a ground, for reversal. ' ■
The damages awarded ($7,000) were not, considering the position and business standing of tile plaintiff and the probable results of ■ such an injury, excessive.
I think, therefore, that the judgment should be affirmed, with costs.
Hatch, J,, concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.